777 N.W.2d 173 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frank Thomas SPAGNOLA, Defendant-Appellant.
Docket No. 139731. COA No. 250488.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the motions for miscellaneous relief are GRANTED. The application for leave to appeal the August 4, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.